          Case 4:19-cv-06724-YGR Document 45 Filed 07/23/21 Page 1 of 2
                                                                                      ISTRIC
                                                                                 TES D      TC
                                                                               TA




                                                                                                                O
                                                                          S




                                                                                                                 U
                                                                         ED
 1   JOHN W. TOWER, ESQ. SBN106425




                                                                                                                  RT
                                                                                                DERED




                                                                     UNIT
     LAW OFFICE OF JOHN W. TOWER                                                       O OR
                                                                               IT IS S
 2
     2211 Encinitas Blvd, Second Floor




                                                                                                                        R NIA
 3   Encinitas, CA 92024
     (760) 436-5589 / Fax (760) 479-0570
                                                                                                 nzale   z R o ge r s




                                                                     NO
 4   Towerlawsd@gmail.com                                                                onne Go
                                                                                Judge Yv




                                                                                                                        FO
 5




                                                                       RT
     Attorney for Plaintiff




                                                                                                                   LI
                                                                              ER           7/23/2021




                                                                          H




                                                                                                                 A
 6   Summit Estate, Inc.                                                                                           C
                                                                                   N                       OF
                                                                                       D IS T IC T
 7                                                                                           R
 8                                    UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10

11

12   SUMMIT ESTATE, INC.,                                     )   Civil No. 4:19-CV-06724-YGR
                                                              )
13                   Plaintiff,                               )   ORDER GRANTING JOINT MOTION
            vs.                                               )   FOR DISMISSAL OF CASE WITH
14
                                                              )   PREJUDICE
15   UNITEDHEALTHCARE INSURANCE                               )
     COMPANY, ET. AL.,                                        )   [FRCP 41(a)(1)]
16                                                            )
                     Defendant.                               )
17

18         TO THE HONORABLE COURT:

19          IT IS HEREBY STIPULATED by and between Plaintiff Summit Estate, Inc. and Defendants

20   UnitedHealthcare Insurance Company, et. al., by and through their attorneys of record, that the

21   above-referenced action be, and is hereby, dismissed in its entirety with prejudice pursuant to

22   Federal Rule of Civil Procedure 41(a)(1). The parties further stipulate that each party shall bear its

23   own attorneys’ fees and costs.

24   Dated: July 16, 2021                       LAW OFFICE OF JOHN W. TOWER

25

26                                                       By: s/ John W. Tower
                                                              JOHN W. TOWER
27
                                                              Attorney for Plaintiff
28                                                            Summit Estate, Inc.



                                                                -1-
         __________________________________________________________________________________________________
          Joint Motion to Dismiss: Summit Estate v UnitedHealthcare Insurance Company, et al Case No.: 4:19-CV-06724-YGR
          Case 4:19-cv-06724-YGR Document 45 Filed 07/23/21 Page 2 of 2



 1   Dated: July 16, 2021                       WALRAVEN & WESTERFELD, LLP
 2

 3
                                                         By: s/ Bryan S. Westerfeld
 4                                                            BRYAN s. WESTERFELD
                                                              Attorney for Defendants
 5
                                                              UnitedHealthcare Insurance Company, et al
 6

 7                                     SIGNATURE CERTIFICATION
 8
          Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies and
 9
     Procedures Manual, I hereby certify that the content of this document is acceptable to Bryan S.
10
     Westerfeld, counsel for Defendants UnitedHealthcare Insurance Company, et al, and that I have
11
     obtained Mr. Westerfeld’s authorization to affix his electronic signature to this document.
12

13
                                                         By: s/ John W. Tower
14                                                            JOHN W. TOWER
                                                              Attorney for Plaintiff
15                                                            Summit Estate, Inc.
16

17

18

19

20

21

22

23

24

25

26

27

28




                                                                -2-
         __________________________________________________________________________________________________
          Joint Motion to Dismiss: Summit Estate v UnitedHealthcare Insurance Company, et al Case No.: 4:19-CV-06724-YGR
